BRannon, Judge,

(dissenting):

I am not willing to quash the indictment. It says that “Lem Mayo for M. Stalnaker” sold to a minor. If those quoted words are true both defendants are guilty, by the very letter of the statute. If one for another sell or give a minor liquor both are guilty. It is generally enough to charge an offense in the words of the statute. I had some question whether the indictment ought not to amplify the words of the statute by saying to the effect that Mayo as agent of Stalnaker, and by her direction and procurement, gave the liquor to the minor; but that little word “for” would compel the State to prove such agency to convict Mayo, and therefore I do not think such enlargement on the words of the statute necessary; not necessary for notice, nor as. descriptive of the offense. If Mayo for Stalnaker gave the liquor, both are guilty by the words of the statute. What more does the indictment need? It is an indictment against both.